                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

N.D. MANAGEMENT, INC.,                                   )
MEDAPPROACH HOLDINGS, INC.,                              )
and W. BRADLEY DANIEL,                                   )
                                                         )
          Plaintiffs,                                    )
                                                         )
v.                                                       )       Case No. 3:18-cv-00890
                                                         )       Judge Aleta A. Trauger
GREGORY D. HAWKINS                                       )
and SHARON HAWKINS,                                      )
                                                         )
          Defendants.                                    )


                                    MEMORANDUM & ORDER

          Pending before the court is a Motion to Dismiss (Docket No. 6) filed by the defendants,

Gregory and Sharon Hawkins, to which the plaintiffs, N.D. Management, Inc. (“NDM”),

MedApproach Holdings, Inc. (“MedApproach”), and W. Bradley Daniel have filed a Response in

opposition (Docket No. 9), and the Hawkinses have filed a Reply (Docket No. 10). For the reasons

discussed herein, the Hawkinses’ motion will be granted and the plaintiffs’ claims will be

dismissed.

                                           BACKGROUND 1

          NDM and MedApproach are corporations based in Nashville, Tennessee. MedApproach

is the general partner of non-party MedApproach, L.P., which holds 75% of the shares of NDM.

These entities were created to invest in the development, production, and sale of an abortion drug

known as mifepristone or, alternatively, RU-486. Daniel is the principal of MedApproach and

holds one of the proxies to vote the shares of NDM. The Hawkinses, who are married and reside



1
    The facts are taken in the light most favorable to the plaintiffs.
                                                    1
in New York, are limited partners in MedApproach, L.P. Gregory Hawkins was one of the original

investors in MedApproach, L.P. and later transferred his interest to Sharon Hawkins. Litigation

between the parties has been ongoing for the better part of the last decade. In December 2011, the

plaintiffs filed a lawsuit in this court against the Hawkinses (the “TN Case”). 2 In that suit, the

plaintiffs alleged that the Hawkinses owed them millions of dollars in unpaid management fees,

stemming from an investment the Hawkinses made without using the plaintiffs’ services. In July

2013, this court dismissed all but one of the plaintiffs’ claims. Trial on the remaining claim was

scheduled for 2016. In 2013, Sharon Hawkins—individually and on behalf of MedApproach,

L.P.— brought suit against MedApproach and Daniel in the Southern District of New York,

alleging that they had breached their fiduciary duties in a number of ways (the “NY Case”). 3

Hawkins brought several claims in the NY Case, including a challenge to a proxy held by Daniel

to vote and control the shares of NDM. On November 30, 2015, Judge Andrew L. Carter, Jr.

dismissed as untimely all proxy-related claims.

         In February 2016, the parties and their attorneys met in Nashville to discuss the potential

settlement of both cases. At the settlement conference, the parties agreed to a tentative framework

by which they would resolve their disputes and dismiss the two cases.      The tentative framework

was memorialized at the settlement conference by the parties’ counsel, who marked up an earlier

September 16, 2014 settlement letter (“Settlement Agreement”). The Settlement Agreement

contains various mark-ups, including added text and crossed-out deletions. Daniel, Gregory

Hawkins, and the parties’ counsel all initialed on the bottom of each page to indicate assent to the

mark-ups. The parties wrote the annotation “Agreed” next to a number of terms. (Docket 7-4 at


2
    MedApproach Holdings, Inc. v. Gregory D. Hawkins and Sharon Hawkins, No. 3:11-cv-1199.
3
    Sharon Hawkins v. MedApproach Holdings, Inc., et al., No. 1:13-cv-5434.


                                                  2
9.) 4 They did not write “Agreed” next to Section 1.B, which stated “Pro rata distribution of non-

voting shares of NDM to beneficial owners with voting shares distributed to Brad Daniel.” Instead,

the parties wrote “(Subject to attorney review and discussion).”          (Id.)   At the settlement

conference’s conclusion, Daniel and Gregory Hawkins shook hands, congratulated each other on

their agreement, and agreed that they would move forward to implement their agreement in good

faith.

         On April 11, 2016, counsel for the Hawkinses emailed counsel for the plaintiffs, explaining

that the Hawkinses sought certain protections against any potential abuse of voting power by

Daniel. The email stated, in relevant part:

         Greg and Sharon are obviously fine with the idea of Brad having more or less
         discretionary authority to run NDM going forward on all matters of day to day
         operations and virtually everything else. There are a few issues as to which Greg
         and Sharon believe that there should be a veto power exercisable on their
         behalf . . . . The specific subjects include (i) proposed payments to shareholders,
         (i) payments to Brad, (iii) changes to any provision concerning shareholder rights,
         and (iv) any proposal to not make a tax distribution.

(Docket No. 7-1 at 2.) Negotiations between the parties continued. In reliance on the Settlement

Agreement and with the Hawkinses’ knowledge and encouragement, the plaintiffs undertook

efforts to finalize settlement. They retained and paid outside experts to analyze the contemplated



4
 Several documents in the record are referenced in the Complaint, relied upon in the parties’ briefs,
and cited in this Memorandum. Generally speaking, if, in support of a motion under Rule 12(b)(6)
or 12(c), “matters outside the pleadings are presented to and not excluded by the court, the motion
must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). The
obligation to treat a motion to dismiss as a summary judgment motion is typically mandatory if
matters outside the pleadings are not excluded by the court. See Max Arnold & Sons, LLC v. W.L.
Hailey & Co., Inc., 452 F.3d 494, 503 (6th Cir. 2006) (applying Rule 12(d) to a Rule 12(c) motion).
However, a court may consider matters outside the pleadings without converting the motion to a
Rule 56 motion if the documents are “incorporated by reference or integral to the claim, items
subject to judicial notice, matters of public record, orders, items appearing in the record of the
case, and exhibits attached to the complaint whose authenticity is unquestioned.” 5B Wright &
Miller, Federal Practice and Procedure § 1357 (3d ed.), cited in Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322 (2007).
                                                 3
corporate reorganization and to draft reorganization documents consistent with the Settlement

Agreement. They tendered payments to Gregory Hawkins as contemplated by the Settlement

Agreement. On October 11, 2016, the TN Case was dismissed pursuant to a separate written

settlement agreement between the parties. However, the parties were unable to reach an agreement

with regard to the potential restraints on Daniel’s control of NDM. The NY Case was therefore

not dismissed and, on March 6, 2017, MedApproach and Daniel filed a motion in the Southern

District of New York to enforce the Settlement Agreement as valid and binding.

        On January 9, 2018, United States Magistrate Judge Stewart D. Aaron issued a Report and

Recommendation denying MedApproach and Daniels’ motion. Judge Aaron summarized the

parties’ positions as follows:

        It is Defendants’ position that Mr. Hawkins, on behalf of Mrs. Hawkins, impliedly
        agreed to the provision of the February 2016 settlement document which states that
        “voting shares” of NDM are to be “distributed to Mr. Daniel,” and that the words
        “subject to attorney review and discussion” merely “contemplated executing
        additional corporate documents to effectuate the specific terms of the Settlement
        Agreement.” Mr. Hawkins (on behalf of Mrs. Hawkins), however, contends that
        no agreement was reached “on the protections that [Mrs. Hawkins] would have in
        connection with her ownership interest (proposed to be through non-voting shares)
        in the restructured NDM.”

(Docket No. 7-5 at 4–5.) In recommending denial of the motion, Judge Aaron found that the

annotation “subject to attorney review and discussion” next to Section 1.8 of the Settlement

Agreement means “the equivalent of conditional upon or depending upon” and that, consequently,

“any settlement was conditional upon further discussion between counsel for the parties, and

therefore that the ‘subject to’ language constituted that express reservation of the right not to be

bound.” (Id.) He concluded that no enforceable settlement agreement was reached between the

parties. (Id. at 9.)

        MedApproach and Daniel filed an objection disputing that conclusion. Judge Carter

rejected the plaintiffs’ arguments, adopted in full Judge Aaron’s Report and Recommendation, and
                                                 4
held that the parties did not reach a binding agreement. With regard to Section 1.8 of the

Settlement Agreement, Judge Carter wrote:

       The most critical of these objections is to the Magistrate Judge’s finding that the
       written notation ‘subject to attorney review and discussion’ next to the distribution
       of shares provision in the Settlement Agreement (§ 1.8) constituted an express
       reservation of the right not to be bound and thus the parties did not agree to all
       material terms.

(Docket No. 7-6 at 3.) In adopting the Report and Recommendation and overruling MedApproach

and Daniels’ objections, Judge Carter concluded:

       Magistrate Judge Aaron concluded that ‘subject to’ is the equivalent of ‘condition
       [sic] or depending on.’ This is undoubtedly correct. On its face, the language of
       the notation indicates that the term remained an open issue. Contrary to
       Defendants’ assertion, the notation is not akin to a provision indicating that parties
       will enter a more formalized agreement pursuant to the terms. If the phrase ‘subject
       to attorney review and discussion’ called for the drafting of additional corporate
       documents, then there would be text in the agreement indicating just that. . . . But
       there is not. On the contrary, the words ‘attorney review and discussion’
       demonstrate that the issue was open and subject to further negotiation.
       Accordingly, the Court agrees with Judge Aaron’s finding that the factor weighs in
       favor of non-enforcement. This should end the inquiry.

(Id. at 3–4.) On September 4, 2018, the plaintiffs filed their Complaint in this case in the Davidson

County Chancery Court. (Docket No. 1-2.) On September 20, 2018, the case was removed to this

court. (Docket No. 1.) The plaintiffs bring three causes of action: breach of contractual duty to

negotiate in good faith, promissory estoppel based on the Hawkinses’ promises to adhere to the

parties’ settlement agreement, and abuse of process.

                                      LEGAL STANDARD

       In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). The Federal

Rules of Civil Procedure require only that a plaintiff provide “a short and plain statement of the
                                                  5
claim that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The court must determine only whether

“the claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can

ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

       The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To establish the “facial

plausibility” required to “unlock the doors of discovery,” the plaintiff cannot rely on “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action,” but, instead, the

plaintiff must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

“[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.” Id. at

679; Twombly, 550 U.S. at 556. According to the Supreme Court, “plausibility” occupies that

wide space between “possibility” and “probability.” Iqbal, 556 U.S. at 678. If a reasonable court

can draw the necessary inference from the factual material stated in the complaint, the plausibility

standard has been satisfied.

                                           ANALYSIS

       The Hawkinses argue that all of the plaintiffs’ claims derive from the Hawkinses’ demand

that the Hawkinses receive a "veto” over NDM, despite their alleged agreement via Section 1.8 of

the Settlement Agreement that Daniel would retain all voting stock of NDM. In Count I (breach

of duty to negotiate in good faith), the plaintiffs contend that the Hawkinses breached their

obligation to implement the Settlement Agreement’s terms in good faith by demanding that their

non-voting shares of NDM have a super voting “veto right” and by maintaining the NY Case to

pressure the plaintiffs into relinquishing corporate control of NDM.       In Count II (promissory
                                                 6
estoppel), the plaintiffs claim that, during the parties’ negotiations, the Hawkinses promised to

implement the terms set forth in the Settlement Agreement, including a reorganization of NDM

that granted voting shares to Daniel and non-voting shares to the Hawkinses. The plaintiffs allege

that the Hawkinses breached their promises by refusing to adhere to the terms set forth in the

Settlement Agreement and by insisting on terms contrary to what they had promised. ln Count III

(abuse of process), the plaintiffs allege that the Hawkinses filed the NY Case with the objective to

harm MedApproach and Daniel. The plaintiffs claim that the Hawkinses continue to prosecute the

NY Case for this purpose, even after dismissal of their claims challenging control of NDM and the

related partnerships. The plaintiffs allege that the Hawkinses’ continued prosecution of the NY

Case constitutes an effort to drive up expense and inconvenience to MedApproach and Daniel, for

the purpose of pressuring the plaintiffs to give up control of NDM.

       The Hawkinses contend that Counts I and II fail because the plaintiffs are precluded from

relitigating whether the Settlement Agreement binds the Hawkinses to non-voting NDM shares.

They argue that Count III fails because their prosecution of the NY Case is not the type of process

that can sustain a claim for abuse of process. 5 The court will address each count in turn.

       The doctrine of res judicata provides that a final judgment on the merits of an action

precludes the “parties or their privies from relitigating issues that were or could have been raised”

in the prior action. Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981); Kane v.

Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995). Courts apply the doctrine of res judicata to


5
  The Hawkinses make two additional arguments for the first time in their Reply: that the plaintiffs
are barred by the doctrine of claim preclusion from asserting claims they could have brought
previously in the NY Case, and that the plaintiffs’ abuse of process claim is barred by a Tennessee
statute of limitations. (See Docket No. 10.) The court need not reach these arguments because the
plaintiffs’ claims are all resolved on other grounds. However, the court notes that, as a general
matter, it is not effective practice to raise new arguments for the first time in a reply brief unless
they directly counter new assertions made for the first time by the opposing party in the response
brief.
                                                   7
promote the finality of judgments, which in turn increases certainty, discourages multiple

litigations, and conserves judicial resources. Sanders Confectionary Prods., Inc. v. Heller Fin.,

Inc., 973 F.2d 474, 480 (6th Cir. 1992); see also Moulton v. Ford Motor Co., 533 S.W.3d 295, 296

(Tenn. 1976) (“[R]es judicata is not based upon any presumption that the final judgment was right

or just. Rather, it is justifiable on the broad grounds of public policy which requires an eventual

end to litigation.”). The doctrine of res judicata encompasses both claim preclusion and issue

preclusion. Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n.1 (1984); Rawe v.

Liberty Mut. Fire Ins. Co., 462 F.3d 521, 528 n.5 (6th Cir. 2006). “Claim preclusion refers to the

effect of a judgment in foreclosing litigation of a matter that never has been litigated, because of a

determination that it should have been advanced in an earlier suit.” Id. Issue preclusion, also

known as collateral estoppel, “refers to the effect of a judgment in foreclosing relitigation of a

matter that has been litigated and decided.” Id.

       “Issue preclusion bars relitigation of an issue when: (1) the identical issue was raised and

actually litigated in a prior proceeding; (2) the determination of the issue was necessary to the

outcome of the prior proceeding; (3) the prior proceeding resulted in a final judgment on the merits;

and (4) the party against whom issue preclusion is sought had a full and fair opportunity to litigate

the issue in the prior proceeding.” Gen. Elect. Med. Sys. Europe v. Prometheus Health, 394 F.

App’x. 280, 283 (6th Cir. 2010) (citation omitted). Under issue preclusion, once an issue is

determined by a court of competent jurisdiction, that determination is conclusive in subsequent

suits based on a different cause of action when used against any party to the prior litigation.

Montana v. United States, 440 U.S. 147, 152-54 (1979).

       The Hawkinses are correct that the plaintiffs are collaterally estopped from arguing that the

Settlement Agreement conclusively binds the Hawkinses to non-voting shares of NDM. In

adopting Magistrate Judge Aaron’s Report and Recommendation, Judge Carter determined this
                                                   8
exact issue in a final manner. (See Docket No. 7-6 at 3–4 (“Magistrate Judge Aaron concluded

that ‘subject to’ is the equivalent of ‘condition or depending on.’ This is undoubtedly correct. On

its face, the language of the notation indicates that the term remained an open issue.”).) Judge

Carter thus concluded that there was no enforceable agreement between the parties. (See id. at 4.)

Daniel and MedApproach had a full and fair opportunity to litigate the issue in that case. This is

a textbook case of issue preclusion.

       With regard to Count I, the plaintiffs argue that they nonetheless have an actionable claim

for breach of the duty to negotiate in good faith because “the law of New York, and many other

jurisdictions, recognizes that even where the parties fail to create an enforceable agreement, they

can still bind themselves to pursue the stated negotiation objectives in good faith, and a failure to

exercise good faith gives rise to a claim.” (See Docket No. 9 at 3 (citing Sawabeh Info. Servs. Co.

v. Brody, 2014 U.S. Dist. LEXIS 1050, at *35 (S.D.N.Y. Jan. 6, 2015). The court must therefore

determine what law governs the claim.

         When a federal court hears a diversity action, the law of the forum state, including choice-

of-law rules, applies. Montgomery v. Wyeth, 580 F.3d 455, 459 (6th Cir. 2009); Menuskin v.

Williams, 145 F.3d 755, 761 (6th Cir.1998). Thus, the court must apply Tennessee’s choice-of-

law rules, which follow the law of lex loci contractus in contract disputes. See Vantage Tech v.

Cross, 17 S.W. 3d 637, 650 (Tenn. Ct. App. 1999). Under lex loci contractus, “a contract is

presumed to be governed by the law of the jurisdiction in which it was executed absent a contrary

intent.” Vantage Tech, 17 S.W. 3d at 637 (citing Ohio Cas. Ins. Co. v. Travelers Indem. Co., 493

S.W.2d 465, 467 (Tenn. 1973)). The Settlement Agreement does not contain a choice-of-law

provision. (See Docket No. 7-4.) Absent contrary intent, the law of the state where the contract

was entered applies. Tennessee law therefore governs the claim.



                                                 9
       Under Tennessee law, a duty to negotiate in good faith is only actionable if derived from

an enforceable contractual agreement. See Barnes & Robinson Co. v. OneSource Facility Servs.,

Inc., 195 S.W.3d 637, 643 (Tenn. Ct. App. 2006) (“Tennessee courts, however, have not

recognized a duty to negotiate in good faith absent an express contractual agreement to do so.”).

Because Judge Carter has already decided that the settlement agreement does not constitute an

enforceable agreement between the parties, there can be no express contractual agreement to

negotiate in good faith, as required by Tennessee law. The plaintiffs therefore cannot sustain a

claim for breach of duty to negotiate in good faith. Count I will be dismissed.

       The allegations comprising Count II are likewise barred by issue preclusion. The plaintiffs

assert a claim for promissory estoppel based on the Hawkinses’ promise to implement the terms

of the Settlement Agreement: “Defendants breached their promises by refusing to pursue the terms

set forth in the February 2, 2016 Settlement Agreement and by insisting on terms to the contrary

of what they had promised—namely, that they would receive supervoting shares of NDM.” Judge

Carter ruled that, by the terms of the Settlement Agreement, the Hawkinses agreed only to an

allocation of voting and non-voting shares that was subject to attorney review and discussion. On

April 11, 2016, two months after the settlement conference, counsel for the Hawkinses emailed

counsel for the plaintiffs, inviting a discussion about the allocation of voting and non-voting

shares, among other things. (See Docket No. 7-1 at 2.) The plaintiffs are precluded from arguing

that the Settlement Agreement bound the Hawkinses to non-voting shares, and they are thus

precluded from arguing that the Hawkinses broke a promise to “pursue” the terms of the Settlement

Agreement by seeking voting shares. The plaintiffs therefore do not set forth facts supporting that

the Hawkinses failed to implement the terms of the Settlement Agreement. They fail to state a

claim for promissory estoppel. Count II will be dismissed.



                                                10
       With regard to Count III, the Hawkinses argue that a claim for abuse of process cannot be

sustained for litigation such as the NY Case, where some of their claims have survived a motion

to dismiss. Indeed, under New York law, 6 no civil action can sustain an abuse of process claim.

See Muro-Light v. Farley, 95 A.D.3d 846, 847 (2012) (“The institution of a civil action by

summons and complaint will not give rise to a claim to recover damages for abuse of process, as

doing so is not legally considered the type of process capable of being abused.”) (citing Curiano

v. Suozzi, 63 N.Y.2d 113, 116; Alexsey v. Kelly, 205 A.D.2d 649, 650; Sokol v. Sofokles, 136

A.D.2d 535, 536). The plaintiffs thus cannot state a claim for abuse of process based on the

Hawkinses’ prosecution of the NY Case.

                                        CONCLUSION

       For the foregoing reasons, the Hawkinses’ Motion to Dismiss (Docket No. 6) is hereby

GRANTED. The plaintiffs’ claims are hereby DISMISSED.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       ENTERED this 18th day of January 2019.

                                                           ______________________________
                                                           ALETA A. TRAUGER
                                                           United States District Judge




6
   In making choice-of-law determinations for tort claims, Tennessee has adopted the “most
significant relationship” approach of the Restatement (Second) of Conflict of Laws (1971).
Hataway v. McKinley, 830 S.W.2d 53, 59 (Tenn. 1992). The state with the most significant
relationship to the plaintiffs’ abuse of process claim is New York, where the NY Case is being
litigated. New York law thus governs the claim.
                                                 11
